United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0681
Issued: March 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 6, 2017 appellant, through counsel, filed a timely appeal from a
September 22, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her claim
should be expanded to include additional conditions causally related to her March 12, 2016
employment injury.
FACTUAL HISTORY
On March 12, 2016 appellant, then a 56-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that, on that date, she injured her back, right shoulder, and
right knee when she fell on her back while trying to replace a hamper in the performance of duty.
She stopped work on March 12, 2016. OWCP accepted the claim for right shoulder
derangement and a right knee sprain.
Appellant received treatment on March 16, 2016 from Dr. John E. Jacoby, an internist
and Board-certified pediatrician. Dr. Jacoby diagnosed multiple traumas after she fell trying to
pull out a mail hamper. In a New York State Workers’ Compensation Board report, dated
March 16, 2016, he diagnosed back pain, knee derangement, and shoulder derangement.
Dr. Syed Rahman, a Board-certified internist, evaluated appellant on March 17, 2016 for
neck pain following a new injury. He diagnosed spondylosis of the cervical region without
myelopathy or radiculopathy, cervicalgia, and chronic myofascial pain. Dr. Rahman indicated
that the “recent fall injured her back [and] right shoulder.”
In a March 23, 2016 progress report, Dr. Jacoby noted that appellant had a history of
lumbar disc disease and knee derangement.3 He diagnosed right shoulder joint derangement,
knee derangement, and back pain.
In a New York State Workers’ Compensation Board form report dated April 6, 2016,
Dr. Jacoby provided a history of appellant falling on her back and hitting her knee on a hamper
replacing a piece of equipment. He diagnosed back pain, knee derangement, and shoulder
derangement. Dr. Jacoby checked a box marked “yes” that the history and complaints were
consistent with the history of illness and objective findings. He opined that appellant could not
resume work due to pain in her neck, right shoulder, and right knee.
On April 13, 2016 Dr. Rahman treated appellant for back pain radiating into the bilateral
buttocks and thighs. He noted that she described an injury to her middle back and knee when she
fell at work on March 12, 2016. Dr. Rahman recounted appellant’s history of orthopedic
diagnoses as spinal stenosis of the thoracic region, acute myofascial pain, cervical and thoracic
spondylosis without myelopathy or radiculopathy, cervicalgia, other chronic pain, chronic
3

On April 5, 2016 Dr. Richard N. Weinstein, a Board-certified orthopedic surgeon, evaluated appellant for right
knee pain. He obtained a history of her falling and hitting her knee moving equipment at work on March 12, 2016.
Dr. Weinstein diagnosed right knee sprain “with acute exacerbation with prior history of the lateral meniscus tear.”
In an April 26, 2016 progress report, he diagnosed a “[r]ight knee sprain with acute exacerbation six weeks [status
post] most recent workers’ comp[ensation] injury with [a] past history of the lateral meniscus tear.” Dr. Weinstein
continued to submit progress reports regarding appellant’s knee condition from May to August 2016.

2

myofascial pain. He diagnosed spinal stenosis of the thoracic region, spondylosis of the thoracic
region without myelopathy or radiculopathy, and acute myofascial pain.
Dr. Jacoby, on April 22, 2016, opined that appellant sustained an injury to her back, right
shoulder, and right knee due to a fall at work on March 12, 2016. He found that she could
resume her regular work on May 17, 2016. Dr. Jacoby diagnosed cervical and lumbar spasms,
right shoulder derangement, and right knee derangement.
Dr. Rahman, in an April 27, 2016 progress report, diagnosed thoracic spondylosis
without myelopathy or radiculopathy and acute myofascial pain. In an accompanying form
report, he referred her for physical therapy.
Appellant returned to work without restrictions on May 17, 2016.
By decision dated May 31, 2016, OWCP denied expansion of appellant’s claim to
include cervical and lumbar spasm, cervicalgia, back pain, chronic myofascial pain, cervical
spondylosis, spinal stenosis of the thoracic region, and thoracic spondylosis as causally related to
her March 12, 2016 employment injury. It found that the medical evidence of record was
insufficient to show that these claimed conditions resulted from the accepted work injury.
OWCP further noted that pain and spasms were symptoms rather than diagnoses.
Dr. Rahman, on June 14, 2016, diagnosed thoracic spondylosis and stenosis, lumbosacral
spondylosis, cervicalgia, and chronic myofascial pain. He opined that the “impact of the recent
injury taken place at work possibly [has] aggravated [appellant’s] preexisting neck pain.”
On June 28, 2016 appellant requested reconsideration.
On July 13, 2016 Dr. Rahman discussed appellant’s complaints of pain and spasms in the
right cervical spine radiating through the right arm. He noted that the symptoms occurred after a
work injury. Dr. Rahman diagnosed cervical spondylosis without myelopathy or radiculopathy,
cervicalgia, and chronic myofascial pain and found that she was permanently partially disabled.
Dr. Rahman, on September 1, 2016, noted that appellant had a neck injury from a 2010
“work-related accident.” He performed an injection at the area of the right neck. In a New York
State Workers’ Compensation Board form report dated September 1, 2016, Dr. Rahman provided
the date of injury as March 12, 2016 and indicated that appellant had 50 percent temporary
impairment.
By decision dated September 22, 2016, OWCP denied modification of its May 31, 2016
decision. It found that the medical evidence of record did not include a reasoned opinion relating
additional conditions to appellant’s March 12, 2016 work injury.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is

3

causally related to the employment injury.4 To establish causal relationship between the
condition, as well as any attendant disability claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence based on a complete factual and
medical background, supporting such a causal relationship.5 The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7
OWCP’s procedures provide:
“In any case where a preexisting condition involving the same part of the body is
present and the issue of causal relationship therefore involves aggravation,
acceleration or precipitation, the physician must provide rationalized medical
opinion which differentiates between the effects of the work-related injury or
disease and the preexisting condition. Such evidence will permit the proper kind
of acceptance (e.g., temporary vs. permanent aggravation).”8
ANALYSIS
OWCP accepted that appellant sustained right shoulder derangement and a right knee
sprain due to a March 12, 2016 employment injury. The Board finds, however, that she has not
submitted sufficient medical evidence to establish the additional claimed conditions of cervical
and lumbar spasm, cervicalgia, back pain, chronic myofascial pain, cervical spondylosis, thoracic
spinal stenosis, and thoracic spondylosis as causally related to her work injury.
Regarding the medical evidence relevant to claim expansion for the above-described
conditions, Dr. Jacoby, on March 16, 2016, diagnosed multiple traumas and, more specifically,
back pain, knee derangement, and shoulder derangement. On March 23 and April 6, 2016 he
diagnosed right shoulder derangement, knee derangement, and back pain. As noted, OWCP
accepted knee and shoulder derangement as causally related to the March 12, 2016 work injury.
Regarding the diagnosis of back pain, the Board notes that a diagnosis of pain does not constitute
the basis for the payment of compensation under FECA as pain is considered a symptom not a
diagnosis.9

4

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

5

See M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

6

See John W. Montoya, 54 ECAB 306 (2003).

7

See H.H., Docket No. 16-0897 (issued September 21, 2016); James Mack, 43 ECAB 321 (1991).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013).

9

See G.C., Docket No. 15-1950 (issued June 13, 2016).

4

In a report dated April 22, 2016, Dr. Jacoby advised that appellant injured her right
shoulder, right knee, and back at work on March 12, 2016 after a fall. He diagnosed cervical and
lumbar spasms, right shoulder derangement, and right knee derangement. Dr. Jacoby, however,
did not provide an explanation of how the March 12, 2016 fall caused cervical and lumbar
muscle spasms. Medical evidence that states a conclusion, but does not offer any rationalized
medical explanation regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.10
Appellant also provided reports from Dr. Rahman. On April 27, 2016 Dr. Rahman
diagnosed thoracic spondylosis and acute myofascial pain. On June 14, 2016 he diagnosed
thoracic spondylosis and stenosis, lumbosacral spondylosis, cervicalgia, and chronic myofascial
pain. Dr. Rahman found that appellant’s recent injury at work “might have aggravated her
preexisting neck pain.” His opinion that the work injury “might have aggravated” her
preexisting cervical pain is couched in speculative terms and thus of diminished probative
value.11 Further, Dr. Rahman did not provide any rationale for his causation finding. A mere
conclusion without the necessary rationale explaining how and why the physician believes that a
claimant’s accepted exposure could result in a diagnosed condition is not sufficient to meet a
claimant’s burden of proof.12 Such rationale is particularly important given appellant’s history of
a preexisting cervical condition.13
Dr. Rahman, in a July 13, 2016 report, noted that appellant experienced symptoms of
cervical pain and spasms radiating into her right arm after a work injury. He diagnosed cervical
spondylosis without myelopathy or radiculopathy, cervicalgia, and chronic myofascial pain.
While Dr. Rahman indicated that appellant’s cervical spasms began after a work injury, the
Board has held that the mere fact that a disease or condition manifests itself during a period of
employment does not raise an inference of causal relationship between the condition and the
employment.14 Without rationale, his opinion is of diminished probative value.15 Other reports
from Dr. Rahman are of limited probative value as he did not specifically support that additional
diagnosed conditions were causally related to the March 12, 2016 employment injury. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
diminished probative value on the issue of causal relationship.16

10

See J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

11

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
12

See Beverly A. Spencer, 55 ECAB 501 (2004).

13

See E.D., Docket No. 16-1854 (issued March 3, 2017); S.R., Docket No. 16-0657 (issued July 13, 2016).

14

D.E., 58 ECAB 448 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

15

See Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value).
16

S.E., Docket No. 08-2214 (issued May 6, 2009); A.D., 58 ECAB 149 (2006).

5

As discussed, appellant has the burden of proof to establish her claim for additional
conditions due to her March 12, 2016 work injury through the submission of rationalized
medical opinion evidence. She has not provided evidence from a physician who, based on an
accurate factual history, found that she had additional conditions due to her accepted work injury
and supported this opinion with medical reasoning.17 Consequently, appellant has not met her
burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her claim
should be expanded to include additional conditions causally related to her March 12, 2016
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the September 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

See B.S., Docket No. 15-0002 (issued February 27, 2015).

6

